Exhibit 10.11
PROPERTY EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
PROPERTY EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
INDEX

              ARTICLE   SUBJECT   PAGE   ARTICLE 1  
BUSINESS COVERED
    1   ARTICLE 2  
COMMENCEMENT AND TERMINATION
    1   ARTICLE 3  
SPECIAL TERMINATION
    1   ARTICLE 4  
EXCLUSIONS
    3   ARTICLE 5  
RETENTION AND LIMIT
    5   ARTICLE 6  
REINSTATEMENT
    5   ARTICLE 7  
PREMIUM
    5   ARTICLE 8  
DEFINITION OF LOSS OCCURRENCE
    5   ARTICLE 9  
NET LOSS
    6   ARTICLE 10  
EXTRA CONTRACTUAL OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS
    7   ARTICLE 11  
TERRORISM RECOVERY
    8   ARTICLE 12  
NET RETAINED LINE
    9   ARTICLE 13  
NOTICE OF LOSS AND LOSS SETTLEMENT
    9   ARTICLE 14  
ERRORS AND OMISSIONS
    10   ARTICLE 15  
OFFSET
    10   ARTICLE 16  
CURRENCY
    10   ARTICLE 17  
FEDERAL EXCISE TAX AND OTHER TAXES
    10   ARTICLE 18  
ACCESS TO RECORDS
    11   ARTICLE 19  
INSOLVENCY
    11   ARTICLE 20  
ARBITRATION
    12   ARTICLE 21  
SERVICE OF SUIT
    14   ARTICLE 22  
CONFIDENTIALITY
    15   ARTICLE 23  
PRIVACY
    16   ARTICLE 24  
RESERVES
    16   ARTICLE 25  
LATE PAYMENTS
    19   ARTICLE 26  
MODE OF EXECUTION
    20   ARTICLE 27  
VARIOUS OTHER TERMS
    20   ARTICLE 28  
INTERMEDIARY
    22  

ATTACHMENTS:
NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE — REINSURANCE (BRMA 35B)
INFORMATION TECHNOLOGY HAZARDS CLARIFICATION CLAUSE (NMA2912)
EXHIBIT I — PROPERTY FIRST EXCESS OF LOSS REINSURANCE
EXHIBIT II — PROPERTY SECOND EXCESS OF LOSS REINSURANCE
EXHIBIT III — PROPERTY THIRD EXCESS OF LOSS REINSURANCE

      TW No. G25573.11/G25574.11/G26233.11
C11-119542-002
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
PROPERTY EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
ARTICLE 1
BUSINESS COVERED
A. This Contract applies to all Loss Occurrences that occur with a date of loss
during the term of this Contract and arising from those Policies, except as
hereinafter excluded, classified by the Company as Property, that are in force
at the inception of the term of this Contract or written with a Policy period
(new or renewal) effective during the term of this Contract, including renewals
(“Business Covered”).
B. The term “Policies”, whenever used herein, shall mean all binders, policies,
contracts, certificates and other obligations, whether oral or written, of
insurance or reinsurance that are Business Covered.
C. The reinsurance of all Business Covered hereunder shall be subject in all
respects to the same risks, terms, clauses, conditions, interpretations,
alterations, modifications, cancellations and waivers as the respective
insurances (or reinsurances) of the Company’s Policies and the Reinsurer shall
pay losses as may be paid thereon, subject to the liability of the Company and
the terms and conditions of this Contract.
ARTICLE 2
COMMENCEMENT AND TERMINATION
A. This Contract shall incept at 12:01 a.m., Eastern Standard Time, January 1,
2011, and shall remain in force until 12:01 a.m., Eastern Standard Time,
January 1, 2012.
B. Should this Contract terminate while a Loss Occurrence is in progress,
Reinsurers shall remain liable for all losses resulting from such Loss
Occurrence as if the entire loss had occurred during the term of this Contract.
ARTICLE 3
SPECIAL TERMINATION
A. The Company or the Reinsurer may terminate, or commute obligations arising
under this Contract in accordance with Paragraph C. below, upon the happening of
any one of the following circumstances at any time by the giving of thirty
(30) days prior written notice to the other party:
1. A party ceases active underwriting operations or a State Insurance Department
or other legal authority orders the Reinsurer to cease writing business in all
jurisdictions; or
2. The Reinsurer has filed a plan to enter into a Scheme of Arrangement or
similar procedure. “Scheme of Arrangement” is defined as a legislative or
regulatory process that provides a solvent Reinsurer the opportunity to settle
its obligations with the Company either (i) without the Company’s unrestrained
consent or (ii) prior to the Company having the ability to determine, with exact
certainty, the actual amount of the obligations still outstanding and ultimately
due to the Company. or

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

1.



--------------------------------------------------------------------------------



 



3. A party has: a) become insolvent, b) been placed under supervision
(voluntarily or involuntarily), c) been placed into liquidation or receivership,
or d) had instituted against it proceedings for the appointment of a supervisor,
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or
4. A reduction in the Reinsurer’s surplus, risk-based capital or financial
strength rating occurs:
a. As respects Reinsurers domiciled in the United States of America, (i) the
Reinsurer’s policyholders’ surplus (“PHS”) has been reduced by, whichever is
greater, thirty percent (30%) of the amount of PHS at the inception of this
Contract or thirty percent (30%) of the amount of PHS stated in its last filed
quarterly or annual statutory statement with its state of domicile; or (ii) the
Reinsurer’s total adjusted capital is less than two hundred percent (200%) of
its authorized control level risk-based capital; or (iii) the Reinsurer’s A.M.
Best’s insurer financial strength rating becomes less than “A-”.
b. As respects Reinsurers domiciled outside the United States of America, other
than Lloyd’s Syndicates (i) the Reinsurer’s Capital & Surplus (“C&S”) has been
involuntarily reduced by, whichever is greater, thirty percent (30%) of the
published currency amount of C&S at the inception of this Contract or thirty
percent (30%) of the published currency amount of C&S stated in its last filed
financial statement with its local regulatory authority; or (ii) as respects
Lloyd’s Syndicates, the Reinsurer’s total stamp capacity has been reduced by
more than thirty percent (30%) of the amount of total stamp capacity which stood
at the inception of this Contract. (This provision does not apply to any Lloyd’s
Syndicate that voluntarily reduces its total stamp capacity.) or (iii) the
Reinsurer’s A.M. Best’s insurer financial strength rating becomes less than “A-”
or the Reinsurer’s Standard & Poor’s Insurance Rating becomes less than “BBB”.
or
5. A party has entered into a definitive agreement to (a) become merged with,
acquired or controlled by any company, corporation or individual(s) not
controlling or affiliated with the party’s operations previously; or
(b) directly or indirectly assign all or essentially all of its entire liability
for obligations under this Contract to another party without the other party’s
prior written consent; or
6. There is either:
a. a severance or obstruction of free and unfettered communication and/or normal
commercial or financial intercourse between the United States of America and the
country in which the Reinsurer is incorporated or has its principal office as a
result of war, currency regulations or any circumstances arising out of
political, financial or economic uncertainty; or
b. a severance (of any kind) of any two (2) or more of the following executives
of the Reinsurer from active employment of the Reinsurer during the most recent
forty five (45) day period: chief underwriting officer, chief actuary, chief
executive officer or chief financial officer. This condition does not apply
whenever the severance in employment is for the publicly announced purpose of
the individual’s assuming within thirty (30) days a known position with another
identified firm in the (re)insurance industry or related field.
B. In the event the Company elects to terminate, the Company shall, with the
notice of termination, specify that termination will be on a Cut-Off basis, in
which event the Company shall relieve the Reinsurer for losses occurring
subsequent to the specified termination date, and that Reinsurer shall not
receive deposit premium installments beyond the date at which termination of the
Reinsurer is effected. In the event no losses occur prior to the specified

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

2.



--------------------------------------------------------------------------------



 



termination date, the Reinsurer shall within thirty (30) days of the termination
date return a pro rata portion of any ceded deposit premium paid hereunder,
calculated as of the termination date, and cash in that amount (less applicable
ceding commission, if any, allowed thereon) and the minimum premium provisions,
if any, shall be waived. (The fraction of the deposit premium to be returned to
the Company shall equal the number of days from the termination date until the
original expiration date of the Contract period divided by the number of days in
the original Contract period.) Upon final determination of the adjusted premium
for the Contract period, the Reinsurer shall be credited with a portion of
premium for this Contract, in the amount equal to the fraction of the number of
days the terminated Reinsurer participated in the Contract period divided by the
number of days in the Contract period multiplied by the reinsurance premium for
the Contract period.
C. If both parties agree to commute, then within sixty (60) days after such
agreement, the Company shall submit a statement of valuation of the total of the
net present value (“capitalized”) of the ceded (1) Net Loss Reserves, (2) Loss
Adjustment Expense Reserves, and (3) unearned premium reserve, after deduction
for any ceding commission allowed thereon, (the “Valuation Statement”). If
agreement cannot be reached, the effort can be abandoned or alternately the
Company and the Reinsurers may mutually appoint an actuary or appraiser to
investigate, determine the capitalized value of the reserves to be returned to
the Company. Such actuary shall be an independent and neutral actuary, Casualty
Actuarial Society, experienced in such matters and the mutually agreed actuary
shall render a decision. In the event that the Company and the Reinsurer are
unable to agree upon a single actuary within thirty (30) days, the parties shall
ask the then current President of the Casualty Actuarial Society to appoint an
actuary with those qualifications within another thirty (30) days. The decision
of the actuary will be final and binding on both parties. The Company and the
Reinsurer shall share equally the fees and expenses of the actuary. Upon payment
of the amount so agreed or determined by the actuary to the Company, the
Reinsurer and the Company shall each be completely released from all liability
to each other under this Contract.
ARTICLE 4
EXCLUSIONS
A. This Contract shall not cover:
1. Reinsurance treaty business, including pro rata and excess of loss, assumed
by the Company but not to include business from affiliated companies.
2. Business written on a co-indemnity basis not controlled by the Company.
3. Damage to growing and standing crops, not to include nursery stock for
wholesale or retail, and not to include crops, including mushrooms, growing in a
building.
4. Policies of Excess of Loss Reinsurance.
5. Financial Guarantee and Insolvency.
6. Liability assumed by the Company as a member of a Syndicate, Pool or
Underwriting Association; however, this does not apply to participation in
assigned risk plans.
7. Any liability of the Company arising, by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
howsoever denominated, established or governed, which provides for any
assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee or other obligation of an insurer,

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

3.



--------------------------------------------------------------------------------



 



or its successors or assigns, which has been declared by any competent authority
to be insolvent, or which is otherwise deemed unable to meet any claim, debt,
charge, fee or other obligation in whole or in part.
8. Policies classified as Personal Accident, Health, Workers’ Compensation,
Bodily Injury Liability (including Medical Payments), Property Damage Liability,
Fidelity, Surety, Boiler and Machinery, Plate Glass and similar classes of
insurance or reinsurance customarily written by casualty insurance companies.
9. Flood, except under Transportation or other Inland Marine or Multiple Peril
Policies or under Automobile Physical Damage Policies or written as a part of
the General Property Form or the Special Property Form.
10. Loss or liability excluded by the provisions of the “Nuclear Incident
Exclusion Clause — Physical Damage — Reinsurance (BRMA 35B)” attached to and
forming part of this Contract.
11. Seepage and/or Pollution as per original Policies. Furthermore, Reinsurers
agree that this exclusion does not apply to overspraying of anhydrous ammonia,
fertilizers and agricultural chemicals.
12. Transmission and Distribution Lines and their supporting structures other
than those on or within one thousand (1,000) feet of the insured premises.
13. Information Technology Hazards Clarification Clause (NMA 2912).
14. Loss resulting from an act of certified or non-certified terrorism, as
defined in the Article entitled RETENTION AND LIMIT of this Contract, that
involves the use, release, or escape of nuclear materials, or directly or
indirectly results in nuclear reaction or radiation or radioactive
contamination; or that is carried out by means of the dispersal or application
of pathogenic or poisonous biological or chemical materials that are released.
15. Regarding interests which at time of loss or damage are on shore, any loss
or damage which is occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, or
martial law or confiscation by order of any government or public authority.
     This War Exclusion Clause shall not, however, apply to interests which at
time of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union and the District of Columbia
and including Bridges between the U.S.A. and Mexico, provided they are under
United States ownership), Canada, St. Pierre and Miquelon, provided such
interests are insured under Policies, endorsements, or binders containing a
standard war or hostilities or warlike operations exclusion clause.
B. As respects Paragraph A. above, if the Company, without the knowledge and
consent of its Home Office, is bound on a risk excluded above (other than
Exclusions A(5) Financial Guarantee and Insolvency, A(6) Syndicates, Pools or
Underwriting Associations, A(7) Insolvency Funds Exclusion, A(9) Flood, A(10)
Nuclear Incident Exclusion Clause, A(11) Seepage and/or Pollution Exclusion
Clause, A(12) Transmission and Distribution Lines, A(13) Information Technology
Hazards Clarification Clause (NMA 2912), A(14) NBC Terrorism, and A(15) War)
such risk shall be covered hereunder until the Company receives knowledge
thereof.
     The Company agrees to use due diligence in canceling such risk immediately
after knowledge thereof is received by its Home Office. However, if any state
regulatory authority or the laws or regulations of any state prohibit the
Company from canceling a risk for any reason,

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

4.



--------------------------------------------------------------------------------



 



such risk shall remain covered hereunder until the Company is permitted to
cancel the risk by the regulatory authority or the applicable laws or
regulations. However, not to exceed eighteen (18) months.
C. Any exclusion listed above (other than exclusions A(5), A(6), A(7), A(9),
A(10), A(11), A(12), A(13), A(14) and A(15)), shall be automatically waived as
respects a Policy issued by the Company on a risk with respect to which only a
minor or incidental part of the operations covered involves the exclusion. An
incidental part of an insured’s regular operations shall mean not greater than
ten percent (10%) of the insured’s regular operations.
ARTICLE 5
RETENTION AND LIMIT
     See Exhibits I, II and III attached to and forming part of this Contract.
ARTICLE 6
REINSTATEMENT
     See Exhibits I, II and III attached to and forming part of this Contract.
ARTICLE 7
PREMIUM
     See Exhibits I, II and III attached to and forming part of this Contract.
ARTICLE 8
DEFINITION OF LOSS OCCURRENCE
A. The term “Loss Occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “Loss Occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of one hundred sixty eight
(168) consecutive hours arising out of and directly occasioned by the same event
except that the term “Loss Occurrence” shall be further defined as follows:
1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of seventy two (72) consecutive hours arising out of
and directly occasioned by the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto.
2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of seventy two (72) consecutive hours within the area of one
municipality or county and the municipalities or counties contiguous thereto
arising out of and directly occasioned by the same event. The maximum duration
of seventy two (72) consecutive hours may be extended in respect of individual
losses which occur beyond such seventy two (72) consecutive hours during the
continued occupation of an insured’s premises by strikers, provided such
occupation commenced during the aforesaid period.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

5.



--------------------------------------------------------------------------------



 



3. As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in the opening paragraph of this Article)
and fire following directly occasioned by the earthquake, only those individual
fire losses which commence during the period of one hundred sixty eight
(168) consecutive hours may be included in the Company’s “Loss Occurrence”.
4. As regards “Freeze”, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s “Loss Occurrence”.
5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in A(2) and A(3) above), which spread
through trees, grassland or other vegetation, all individual losses sustained by
the Company which commence during any period of one hundred sixty eight
(168) consecutive hours within a one hundred (100) mile radius of any fixed
point selected by the Company where a claim has actually been made may be
included in the Company’s “Loss Occurrence.” However, an individual loss subject
to this subparagraph cannot be included in more than one Loss Occurrence.
B. For all “Loss Occurrences”, other than those referred to in A(2) of this
Article, the Company may choose the date and time when any such period of
consecutive hours commences provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss and provided that only
one such period of one hundred sixty eight (168) consecutive hours shall apply
with respect to one event except for any “Loss Occurrences” referred to in A(1)
of this Article where only one such period of seventy two (72) consecutive hours
shall apply with respect to one event.
C. As respects those “Loss Occurrences” referred to in A(2) of this Article, if
the disaster, accident or loss occasioned by the event is of greater duration
than seventy two (72) consecutive hours, then the Company may divide that
disaster, accident or loss into two (2) or more “Loss Occurrences” provided no
two (2) periods overlap and no individual loss is included in more than one such
period and provided that no period commences earlier than the date and time of
the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.
D. No individual losses occasioned by an event that would be covered by seventy
two (72) hours clauses may be included in any “Loss Occurrence” claimed under
the one hundred sixty eight (168) hours provision.
ARTICLE 9
NET LOSS
A. The term “Net Loss” shall mean the actual loss incurred by the Company from
Business Covered hereunder including (i) sums paid in settlement of claims and
suits and in satisfaction of judgments, (ii) prejudgment interest when added to
a judgment, (iii) ninety percent (90%) of any Extra-Contractual Obligations
(iv) ninety percent (90%) of any Losses Excess of Policy Limits, and (v) any
interest on judgments other than prejudgment interest when added to a judgment.
In the event that the Company’s original Policies and/or specific coverage parts
of their original Policies are issued on a cost inclusive basis, such loss
adjustment expenses shall be included within the Company’s Net Loss for the
purposes of recovery hereunder.
B. All salvages, recoveries, payments and reversals or reductions of verdicts or
judgments whether recovered, received or obtained prior or subsequent to loss
settlement under this Contract, including amounts recoverable under other
reinsurance whether collected or not, shall be applied as if recovered, received
or obtained prior to the aforesaid settlement and shall be

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

6.



--------------------------------------------------------------------------------



 



deducted from the actual losses sustained to arrive at the amount of the Net
Loss. Nothing in this Article shall be construed to mean losses are not
recoverable until the Net Loss to the Company finally has been ascertained.
C. All Loss Adjustment Expenses paid by the Company as a result of Net Losses
covered hereunder shall be divided between the Company and the Reinsurers,
without regard to the limit of this Contract, in proportion to their share of
the Net Loss. “Loss Adjustment Expenses” shall mean and include but not be
limited to: (i) expenses sustained in connection with adjustment, defense,
settlement and litigation of claims and suits, satisfaction of judgments,
resistance to or negotiations concerning a loss (which shall include the
expenses and the pro rata share of the salaries of the Company’s field employees
according to the time occupied in adjusting such loss and the expenses of the
Company’s employees while diverted from their normal duties to the service of
field adjustment but shall not include any salaries of officers or normal
overhead expenses of the Company), (ii) legal expenses and costs incurred in
connection with coverage questions regarding specific claims and legal actions,
including Declaratory Judgment Expenses, connected thereto, (iii) all interest
on judgments other than prejudgment interest when added to a judgment except
when included in Net Loss, and (iv) expenses sustained to obtain recoveries,
salvages or other reimbursements, or to secure the reversal or reduction of a
verdict or judgment.
D. “Declaratory Judgment Expenses” as used in this Contract shall mean legal
expenses paid by the Company in the investigation, analysis, evaluation,
resolution or litigation of coverage issues between the Company and its
insured(s), under Policies reinsured hereunder, for a specific loss or losses
tendered under such Policies, which loss or losses are not excluded under this
Contract.
E. In the event there are any recoveries, salvages, or reimbursements recovered
subsequent to a loss settlement, or in the event a verdict or judgment is
reversed or reduced, Loss Adjustment Expenses incurred in obtaining the
recovery, salvage or reimbursement or in securing the reduction or reversal
shall be divided between the Company and the Reinsurers in proportion to their
share of the benefit therefrom, with the expenses incurred up to the time of the
loss settlement or the original verdict or judgment being divided in proportion
to the share of the Company and the Reinsurers in the original loss settlement
or verdict or judgment.
ARTICLE 10
EXTRA CONTRACTUAL OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS
A. “Extra-Contractual Obligations” means those liabilities not covered under any
other provision of this Contract, other than Loss Excess of Policy Limits,
including but not limited to compensatory, consequential, punitive, or exemplary
damages together with any legal costs and expenses incurred in connection
therewith, paid as damages or in settlement by the Company arising from an
allegation or claim of its insured, its insured’s assignee, or other third
party, which alleges negligence, gross negligence, bad faith or other tortious
conduct on the part of the Company in the handling, adjustment, rejection,
defense or settlement of a claim under a Policy that is the Business Covered.
B. “Loss Excess of Policy Limits” means any amount of loss, together with any
legal costs and expenses incurred in connection therewith, paid as damages or in
settlement by the Company in excess of its Policy Limits, but otherwise within
the coverage terms of the Policy, arising from an allegation or claim of its
insured, its insured’s assignee, or other third party, which alleges negligence,
gross negligence, bad faith or other tortious conduct on the part of the Company
in the handling of a claim under a Policy or bond that is the Business Covered,
in rejecting a settlement within the Policy Limits, in discharging a duty to
defend or prepare the defense in the trial of an action against its insured, or
in discharging its duty to prepare or prosecute an appeal consequent upon such
an action. For the avoidance of doubt, the decision by the Company to settle a
claim for an amount within the coverage of the Policy but not within the Policy
Limit when the Company has reasonable basis to believe that it may have legal

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

7.



--------------------------------------------------------------------------------



 



liability to its insured or assignee or other third party on the claim will be
deemed a Loss Excess of Policy Limits. The Company will provide Reinsurers an
explanation relating to the Company’s motivation for settlement and use its best
efforts to obtain the Reinsurers’ prior counsel and concurrence in the Company’s
action. A reasonable basis shall mean it is more likely than not a trial would
result in a verdict excess of the Policy Limits, in the opinion of counsel
assigned to defend the insured or otherwise retained by the Company.
C. An Extra-Contractual Obligation or a Loss Excess of Policy Limits shall be
deemed to have occurred on the same date as the loss covered under the Company’s
original Policy and shall be considered part of the original loss (subject to
other terms of this Contract).
D. Neither an Extra-Contractual Obligation nor a Loss Excess of Policy Limits
shall include a loss incurred by the Company as the result of any fraudulent or
criminal act directed against the Company by any officer or director of the
Company acting individually or collectively or in collusion with any other
organization or party involved in the presentation, defense, or settlement of
any claim under this Contract.
E. Recoveries, whether collectible or not, including any retentions and/or
deductibles, from any other form of insurance or reinsurance which protect the
Company against any loss or liability covered under this Article shall inure to
the benefit of the Reinsurers and shall be deducted from the total amount of any
Extra-Contractual Obligation and/or Loss Excess of Policy Limits in determining
the amount of Extra-Contractual Obligation and/or Loss Excess of Policy Limits
that shall be indemnified under this Article.
F. The Company shall be indemnified in accordance with this Article to the
extent permitted by applicable law.
ARTICLE 11
TERRORISM RECOVERY
A. As respects the Insured Losses of the Company for each Program Year, to the
extent the Company’s total reinsurance recoverables for Insured Losses, whether
collected or not, when combined with the financial assistance available to the
Company under the Act exceeds the aggregate amount of Insured Losses paid by the
Company, less any other recoveries or reimbursements, (the “Excess Recovery”), a
share of the Excess Recovery shall be allocated to the Company and the
Reinsurer. The Company’s share of the Excess Recovery shall be deemed to be an
amount equal to the proportion that the Company’s Insured Losses bear to the
Insurer’s total Insured Losses for each Program Year. The Reinsurer’s share of
the Excess Recovery shall be deemed to be an amount equal to the proportion that
the Reinsurer’s payment of Insured Losses under this Contract bears to the
Company’s total collected reinsurance recoverables for Insured Losses. The
Company shall provide the Reinsurer with all necessary data respecting the
transactions covered under this Article.
B. The method set forth herein for determining an Excess Recovery is intended to
be consistent with the United States Treasury Department’s construction and
application of Section 103 (g)(2) of the Act. To the extent it is inconsistent,
it shall be amended to conform with such construction and application,
nevertheless the Company shall be the sole judge as to the allocation of TRIA
Recoveries to this or to other reinsurance Contracts.
C. “Act” as used herein shall mean the Terrorism Risk Insurance Act of 2002, the
Terrorism Risk Insurance Extension Act of 2005, and the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (“TRIPRA”) and any subsequent amendment
thereof or any regulations promulgated thereunder. “Company” shall have the same
meaning as “Insurer” under the Act and “Insured Losses”, and “Program Year”
shall follow the definitions as provided in the Act.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

8.



--------------------------------------------------------------------------------



 



ARTICLE 12
NET RETAINED LINE
A. This Contract applies only to that portion of any insurance or reinsurance
which the Company retains net for its own account and, in calculating the amount
of any loss hereunder and also in computing the amount or amounts in excess of
which this Contract attaches, only loss or losses in respect of that portion of
any insurance or reinsurance which the Company retains net for its own account
shall be included.
B. It is agreed, however, that the amount of the Reinsurers’ liability hereunder
in respect of any loss or losses shall not be increased by reason of the
inability of the Company to collect from any other Reinsurers, whether specific
or general, any amounts which may have become due from them, whether such
inability arises from the insolvency of such other Reinsurers or otherwise.
C. Inter-company reinsurance among the companies collectively called the
“Company” shall be entirely disregarded for all purposes of this Contract.
D. Permission is hereby granted the Company to carry (i) underlying reinsurance
and (ii) layers of catastrophe reinsurance both below and above this layer of
coverage and recoveries made on the latter shall be disregarded for all purposes
of this Contract and shall inure to the sole benefit of the Company.
ARTICLE 13
NOTICE OF LOSS AND LOSS SETTLEMENT
A. The Company shall advise the Reinsurers promptly of all Loss Occurrences
which, in the opinion of the Company, may result in a claim hereunder and of all
subsequent developments thereto which, in the opinion of the Company, may
materially affect the position of the Reinsurers. Inadvertent omission or
oversight in giving such notice shall in no way affect the liability of the
Reinsurers. However, the Reinsurers shall be informed of such omission or
oversight promptly upon its discovery.
B. Prompt notice shall be given to the Reinsurers by the Company on any Loss
Occurrence wherein the Company’s reserve exceeds fifty percent (50%) of the
Company’s loss retention.
C. The Company shall have the right to settle all claims under its Policies. All
loss settlements made by the Company, whether under strict policy conditions or
by way of compromise, that are the Business Covered and that are not an
ex-gratia settlement shall be final and binding subject to the liability of the
Company and the terms and conditions of this Contract. The Reinsurer shall
follow the liability of the Company (to the extent provided in this Contract)
and shall pay or allow, as the case may be, its share of each such settlement in
accordance with this Contract all amounts for which it is obligated as soon as
possible, but not later than ten (10) business days, of being furnished by the
Company with reasonable evidence of the amount due. Reasonable evidence of the
amount due shall consist of a certification by the Company, accompanied by proof
of loss documentation the Company customarily presents with its claims payment
requests, that the amount requested to be paid and submitted by the
certification, is, upon information and belief, due and payable to the Company
by the Reinsurers under the terms and conditions of this Contract.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

9.



--------------------------------------------------------------------------------



 



ARTICLE 14
ERRORS AND OMISSIONS
     Inadvertent delays, errors or omissions made by the Company in connection
with this Contract shall not relieve the Reinsurer from any liability which
would have attached had such error or omission not occurred, provided always
that such error or omission shall be rectified as soon as possible, provided
that the liability of the Reinsurer shall not extend beyond the coverage
provided by this Contract nor to extend coverage to Policies that are not the
Business Covered hereunder. This Article shall not apply to a sunset provision,
if any in this Contract, nor to a commutation made in connection with this
Contract.
ARTICLE 15
OFFSET
     The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise and immediately
inform the Intermediary accordingly. In the event of the insolvency of any
party, offset shall be as permitted by applicable law.
ARTICLE 16
CURRENCY
A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.
B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.
ARTICLE 17
FEDERAL EXCISE TAX AND OTHER TAXES
A. To the extent that any portion of the reinsurance premium for this Contract
is subject to the Federal Excise Tax (as imposed under Section 4371 of the
Internal Revenue Code) and the Reinsurer is not exempt therefrom, the Reinsurers
shall allow for the purpose of paying the Federal Excise Tax, a deduction by the
Company of the applicable percentage of the premium payable hereon. In the event
of any return of premium becoming due hereunder, the Reinsurers shall deduct the
applicable same percentage from the return premium payable hereon and the
Company or its agent shall take steps to recover the tax from the United States
Government. In the event of any uncertainty, upon the written request of the
Company, the Reinsurer will immediately file a certificate signed by a senior
corporate officer of the Reinsurer certifying to its entitlement to the
exemption from the Federal Excise Tax with respect to one or more transactions.
B. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian Tax returns or when making tax returns, other than Income or Profits
Tax returns, to any State or Territory of the United States of America or to the
District of Columbia.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

10.



--------------------------------------------------------------------------------



 



ARTICLE 18
ACCESS TO RECORDS
A. The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect (and make reasonable
copies) through its designated representatives during the term of this Contract
and thereafter, all non-privileged books, records and papers of the Company
directly related to any reinsurance hereunder, or the subject matter hereof,
provided that if the Reinsurer has ceased active market operations, this right
of access shall be subject to that Reinsurer being current in all payments owed
the Company that are not currently the subject of a formal dispute (such as the
initiation of an Arbitration or Mediation). For the purposes of this Article,
“non-privileged” refers to books, records and papers that are not subject to the
Attorney-client privilege and Attorney-work product doctrine.
B. “Attorney-client privilege” and “Attorney-work product” shall have the
meanings ascribed to each by statute and/or the court of final adjudication in
the jurisdiction whose laws govern the substantive law of a claim arising under
a Policy reinsured under this Contract.
C. Notwithstanding anything to the contrary in this Contract, for any claim or
loss under a Policy reinsured under this Contract, should the Reinsurer assert,
pursuant to the Common Interest Doctrine (“Doctrine”), that it has the right to
examine any document that the Company alleges is subject to the Attorney-client
privilege or the Attorney-work product privilege, upon the Reinsurer providing
to the Company substantiation of any law which reasonably supports the basis for
the Reinsurer’s conclusion that the Doctrine applies and the Doctrine will be
upheld as applying between the Company and the Reinsurer as against third
parties pursuant to the substantive law(s) which govern the claim or loss, the
Company shall give the Reinsurer access to such document.
D. Notwithstanding any other provision to the contrary, once a claim and all
directly related claims are finally settled by the Company, the Reinsurer shall
be entitled to review all reasonable and applicable claims records that support
a Company request for payment of a claim hereunder for Net Loss for Business
Covered hereunder. In the event that the Reinsurer shall have paid an amount for
Net Loss to the Company and the records do not support the obligation of the
Reinsurer to have paid the claim, the Company shall promptly return any payment
made in error.
ARTICLE 19
INSOLVENCY
(This Article shall be deemed to read as required to meet the statutory
insolvency clause requirements of the Company.)
A. In the event of insolvency or the appointment of a conservator, liquidator,
or statutory successor of the Company, the portion of any risk or obligation
assumed by the Reinsurer shall be payable to the conservator, liquidator, or
statutory successor on the basis of claims allowed against the insolvent Company
by any court of competent jurisdiction or by any conservator, liquidator, or
statutory successor of the Company having authority to allow such claims,
without diminution because of that insolvency, or because the conservator,
liquidator, or statutory successor has failed to pay all or a portion of any
claims.
B. Payments by the Reinsurer as above set forth shall be made directly to the
Company or to its conservator, liquidator, or statutory successor, except where
this Contract specifically provides another payee of such reinsurance or except
as provided by applicable law and regulation (such as subsection (a) of section
4118 of the New York Insurance Laws) in the event of the insolvency of the
Company.
C. In the event of the insolvency of the Company, the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

11.



--------------------------------------------------------------------------------



 



a claim against the insolvent Company on the Policy or Policies reinsured within
a reasonable time after such claim is filed in the insolvency proceeding and
during the pendency of such claim any Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses which it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable subject to court approval
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.
D. Where two (2) or more Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.
ARTICLE 20
ARBITRATION
A. Any and all disputes between the Company and the Reinsurer arising out of,
relating to, or concerning this Contract, whether sounding in contract or tort
and whether arising during or after termination of this Contract, shall be
submitted to the decision of a Board of arbitration composed of two
(2) arbitrators and an umpire (“Board”) meeting at a site in the city in which
the principal headquarters of the Company are located. The arbitration shall be
conducted under the Federal Arbitration Act and shall proceed as set forth
below.
B. A notice requesting arbitration, or any other notice made in connection
therewith, shall be in writing and be sent certified or registered mail, return
receipt requested to the affected parties. The notice requesting arbitration
shall state in particulars all issues to be resolved in the view of the
claimant, shall appoint the arbitrator selected by the claimant and shall set a
tentative date for the hearing, which date shall be no sooner than ninety
(90) days and no later than one hundred fifty (150) days from the date that the
notice requesting arbitration is mailed. Within thirty (30) days of receipt of
claimant’s notice, the respondent shall notify claimant of any additional issues
to be resolved in the arbitration and of the name of its appointed arbitrator.
C. The members of the Board shall be impartial, disinterested and not currently
representing any party participating in the arbitration, and shall be current or
former senior officers of insurance or reinsurance concerns, experienced in the
line(s) of business that are the subject of this Contract. The Company and the
Reinsurer as aforesaid shall each appoint an arbitrator and the two
(2) arbitrators shall choose an umpire before instituting the hearing. As time
is of the essence, if the respondent fails to appoint its arbitrator within
thirty (30) days after having received claimant’s written request for
arbitration, the claimant is authorized to and shall appoint the second
arbitrator. If the two (2) arbitrators fail to agree upon the appointment of an
umpire within thirty (30) days after notification of the appointment of the
second arbitrator, within ten (10) days thereof, the two (2) arbitrators shall
request ARIAS U.S. (“ARIAS”) to apply its procedures to appoint an umpire for
the arbitration with the qualifications set forth above in this Article. If the
use of ARIAS procedures fails to name an umpire, either party may apply to a
court of competent jurisdiction to appoint an umpire with the above required
qualifications. The umpire shall promptly notify in writing all parties to the
arbitration of his selection and of the scheduled date for the hearing. Upon
resignation or death of any member of the Board, a replacement shall be
appointed in the same fashion as the resigning or deceased member was appointed.
D. The claimant and respondent shall each submit initial briefs to the Board
outlining the facts, the issues in dispute and the basis, authority, and reasons
for their respective positions within thirty (30) days of the date of notice of
appointment of the umpire. The claimant and the respondent may submit a reply
brief to the Board within ten (10) days after filing of the initial brief(s).
Initial and reply briefs may be amended by the submitting party at any time, but
not later

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

12.



--------------------------------------------------------------------------------



 



than ten (10) days prior to the date of commencement of the arbitration hearing.
Reasonable responses shall be allowed at the arbitration hearing to new material
contained in any amendments filed to the briefs but not previously responded to.
E. The Board shall make a decision and award with regard to the terms expressed
in this Contract, the original intentions of the parties to the extent
reasonably ascertainable, and the custom and usage of the insurance and
reinsurance business that is the subject of this Contract. Notwithstanding any
other provision of this Contract, the Board shall have the right and obligation
to consider underwriting and submission-related documents in any dispute between
the parties.
F. The Board shall be relieved of all judicial formalities and the decision and
award shall be based upon a hearing in which evidence shall be allowed though
the formal rules of evidence shall not strictly apply. Cross examination and
rebuttal shall be allowed. The Board may request a post-hearing brief to be
submitted within twenty (20) days of the close of the hearing.
G. The Board shall render its decision and award in writing within thirty
(30) days following the close of the hearing or the submission of post-hearing
briefs, whichever is later, unless the parties consent to an extension. Every
decision by the Board shall be by a majority of the members of the Board and
each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding. Such decision shall be a
condition precedent to any right of legal action arising out of the arbitrated
dispute which either party may have against the other. However, the Board is not
authorized to award punitive, exemplary or enhanced compensatory damages.
H. The Board may award (i) interest at a rate not in excess of that set forth in
the Article entitled LATE PAYMENTS, calculated from the date the Board
determines that any amounts due the prevailing party should have been paid to
the prevailing party, and (ii) applicable Attorneys’ fees and costs.
I. Either party may apply to a court of competent jurisdiction for an order
confirming any decision and the award; a judgment of that Court shall thereupon
be entered on any decision or award. If such an order is issued, the Attorneys’
fees of the party so applying and court costs will be paid by the party against
whom confirmation is sought.
J. Except in the event of a consolidated arbitration, each party shall bear the
expense of the one arbitrator appointed by or for it and shall jointly and
equally bear with the other party the expense of any stenographer requested, and
of the umpire. The remaining costs of the arbitration proceedings shall be
finally allocated by the Board.
K. Subject to customary and recognized legal rules of privilege, each party
participating in the arbitration shall have the obligation to produce those
documents and as witnesses at the arbitration those of its employees, and those
of its affiliates as any other participating party reasonably requests,
providing always that the same witnesses and documents be obtainable and
relevant to the issues before the arbitration and not be unduly burdensome or
excessive in the opinion of the Board.
L. The parties may mutually agree as to pre-hearing discovery prior to the
arbitration hearing and in the absence of agreement, upon the request of any
party, pre-hearing discovery may be conducted as the Board shall determine in
its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

13.



--------------------------------------------------------------------------------



 



M. The Board shall be the final judge of the procedures of the Board, the
conduct of the arbitration, of the rules of evidence, the rules of privilege,
discovery and production and of excessiveness and relevancy of any witnesses and
documents upon the petition of any participating party. To the extent permitted
by law, the Board shall have the authority to issue subpoenas and other orders
to enforce their decisions. The Board shall also have the authority to issue
interim decisions or awards in the interest of fairness, full disclosure, and a
prompt and orderly hearing and decision and award by the Board.
N. Upon request made to the Board not later than ten (10) days after the
umpire’s appointment, the Board may order a consolidated hearing as respects
common issues between the Company and all affected Reinsurers participating in
this Contract if the Board is satisfied in its discretion that the issues in
dispute affect more than one Reinsurer and a consolidated hearing would be in
the interest of fairness, and a prompt and cost effective resolution of the
issues in dispute.
O. If the parties mutually agree to or the Board orders a consolidated hearing,
all other affected participating Reinsurers shall join and participate in the
arbitration under time frames established by the Board and will be bound by the
Board’s decision and award unless excused by the Board in its discretion. A
consolidated hearing shall not result in any change or modification of any
Reinsurer’s liability for its participation, that is several, but not joint
shall remain the same.
P. Any Reinsurer may decline to actively participate in a consolidated
arbitration if in advance of the hearing, that Reinsurer shall file with the
Board a written agreement in form satisfactory to the Board to be bound by the
decision and award of the Board in the same fashion and to the same degree as if
it actively participated in the arbitration.
Q. In the event of an order of consolidation by the Board, the arbitrator
appointed by the original Reinsurer shall be subject to being, and may be,
replaced within thirty (30) days of the decision to have a consolidated
arbitration by an arbitrator named collectively by the Reinsurers or in the
absence of agreement, by the Lead Reinsurer, or if there is no Lead Reinsurer
involved in the dispute, the Reinsurer with the largest participation in this
Contract affected by the dispute. In the event two (2) or more Reinsurers
affected by the dispute each have the same largest participation, they shall
agree among themselves as to the replacement arbitrator, if any, to be
appointed. The umpire shall be the final determiner in the event of any dispute
over replacement of that arbitrator. All other aspects of the arbitration shall
be conducted as provided for in this Article provided that (1) each party
actively participating in the consolidated arbitration will have the right to
its own attorney, position, and related claims and defenses; (2) each party will
not, in presenting its position, be prevented from presenting its position by
the position set forth by any other party; and (3) the cost and expense of the
arbitration, exclusive of Attorneys’ fees (which will be borne exclusively by
the respective retaining party unless otherwise determined by the Board) but
including the expense of any stenographer which shall be borne by each party
actively participating in the consolidated arbitration or as the Board shall
determine to be fair and appropriate under the circumstances.
ARTICLE 21
SERVICE OF SUIT
A. This Article only applies to a Reinsurer domiciled outside of the United
States and/or unauthorized in any state, territory or district of the United
States having jurisdiction over the Company. Furthermore, this Article will not
be read to conflict with or override any obligations of the parties to arbitrate
their disputes under this Contract. This Article is intended as an aid to
compelling arbitration if called for by this Contract or enforcing any such
arbitration or arbitral award, not as an alternative to any Arbitration
provision in this Contract that is applicable for resolving disputes arising out
of this Contract.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

14.



--------------------------------------------------------------------------------



 



B. In the event of any dispute, the Reinsurer, at the request of the Company,
shall submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of any obligation to arbitrate disputes arising from this
Contract or the Reinsurer’s rights to commence an action in any court of
competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
C. The Reinsurer, once the appropriate court is selected, whether such court is
the one originally chosen by the Company and accepted by the Reinsurer or is
determined by removal, transfer, or otherwise, as provided above, will comply
with all requirements necessary to give said court jurisdiction and, in any suit
instituted against any of them upon this Contract, will abide by the final
decision of such court or any appellate court in the event of an appeal.
D. Service of process in any such suit against the Reinsurer may be made upon
Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829, — or in
substitution therefore, the Firm identified by the Reinsurer on the Reinsurer’s
signature page to this Contract, — (“Firm”) and in any suit instituted, the
Reinsurer shall abide by the final decision of such court or of any appellate
court in the event of an appeal.
E. The Firm is authorized and directed to accept service of process on behalf of
the Reinsurer in any such suit and/or upon the request of the Company to give a
written undertaking to the Company that they shall enter a general appearance
upon the Reinsurer’s behalf in the event such a suit shall be instituted.
F. Further, as required by and pursuant to any statute of any state, territory
or district of the United States which makes provision therefore, the Reinsurer
hereby designates the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract, and
hereby designates the above-named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.
ARTICLE 22
CONFIDENTIALITY
A. The information, data, statements, representations and other materials
provided by the Company or the Reinsurer to the other arising from consideration
and participation in this Contract whether contained in the reinsurance
submission, this Contract, or in materials or discussions arising from or
related to this Contract, may contain confidential or proprietary information as
expressly indicated by the Disclosing Party (“Disclosing Party”) in writing from
time to time to the other party of the respective parties (“Confidential
Information”). This Confidential Information is intended for the sole use of the
parties to this Contract (and their affiliates involved in management or
operation of assumed reinsurance business, retrocessionaires, prospective
retrocessionaires, intermediaries involved in such placements, respective
auditors and legal counsel) as may be necessary in analyzing and/or accepting a
participation in and/or executing their respective responsibilities under or
related to this Contract. Disclosing or using Confidential Information relating
to this Contract, without the prior written consent of the Disclosing Party, for
any purpose beyond (i) the scope of this Contract, (ii) the reasonable extent
necessary to perform rights and responsibilities expressly provided for under
this Contract, (iii) the reasonable extent necessary to administer, report to
and effect recoveries from retrocessional Reinsurers, (iv) the reporting to
regulatory or other governmental authorities as may be legally required or
(v) persons with a need to know the information, (all of the preceding persons
or entities who are legally obligated by either written agreement or

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

15.



--------------------------------------------------------------------------------



 



otherwise to maintain the confidentiality of the Confidential Information) is
expressly forbidden. Copying, duplicating, disclosing, or using Confidential
Information for any purpose beyond this expressed purpose is forbidden without
the prior written consent of the Disclosing Party.
B. Should a party (“Receiving Party”) receive a third party demand pursuant to
subpoena, summons, or court or governmental order, to disclose Confidential
Information that has been provided by another party to this Contract, the
Receiving Party shall make commercially reasonable efforts to provide the
Disclosing Party with written notice of any subpoena, summons, or court or
governmental order, at least ten (10) days prior to such release or disclosure.
Unless the Disclosing Party has given its prior permission to release or
disclose the Confidential Information, the Receiving Party shall not comply with
the subpoena prior to the actual date required by the subpoena. If a protective
order or appropriate remedy is not obtained, the Receiving Party may disclose
only that portion of the Confidential Information that it is legally obligated
to disclose. However, notwithstanding anything to the contrary in this Contract,
in no event, to the extent permitted by law, shall this Article require the
Receiving Party not to comply with the subpoena, summons, or court or
governmental order.
ARTICLE 23
PRIVACY
A. Privacy Awareness. The Company and the Reinsurer are aware of and in
compliance with their responsibilities and obligations under:
1. The Gramm-Leach-Bliley Act of 1999 (the “Act”) and applicable Federal and
State laws and regulations implementing the Act. The Company and the Reinsurer
will only use Non-Public Personal Information as permitted by law; and
2. The applicable provisions of the Health Insurance Portability and
Accountability Act (“HIPAA”) and the related requirements of any regulations
promulgated thereunder including without limitation the Federal Privacy
Regulations as contained in 45 CFR Part 160 and 164 (the “Federal Privacy
Regulations”). The Company and the Reinsurer will only use protected health
information as permitted by law.
B. Non-Disclosure. To the extent required or prohibited by applicable law or
regulation, the Reinsurer shall not disclose any (a) Non-Public Personal
Information or (b) protected health information (as defined in 45 CFR 164.501)
it receives from the Company to anyone other than:
1. The Reinsurer, the Reinsurer’s affiliates, legal counsel, auditors,
consultants, regulators, rating agencies and any other persons or entities to
whom such disclosure is required to effect, administer, or enforce a reinsurance
contract; or any retrocessional reinsurance contract applicable to the losses
that are the subject of this Contract, or
2. Persons or entities to whom disclosure is required by applicable law or
regulation.
C. Non-Public Personal Information. “Non-Public Personal Information” shall for
the purpose of this Contract mean financial or health information that
personally identifies an individual, including claimants under Policies
reinsured under this Contract, and which information is not otherwise available
to the public.
ARTICLE 24
RESERVES
A. If, at any time during the period of this Contract and thereafter the
reinsurance provided by a Reinsurer participating in this Contract does not
qualify for full statutory accounting credit for reinsurance by regulatory
authorities having jurisdiction over the Company (whether by

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

16.



--------------------------------------------------------------------------------



 



reason of lack of license, accreditation or otherwise) such that a financial
penalty to the Company would result on any statutory statement or report the
Company is required to make or file with insurance regulatory authorities (or a
court of law in the event of insolvency), the Reinsurer shall secure the
Reinsurer’s share of Obligations for which such full statutory credit is not
granted by those authorities in a manner, form, and amount acceptable to the
Company and to all applicable insurance regulatory authorities in accordance
with this Article.
B. The Reinsurer shall secure such Obligations, within thirty (30) days after
the receipt of the Company’s written request regarding the Reinsurer’s share of
Obligations under this Contract (but not later than December 31) of each year by
either:
1. Clean, irrevocable, and unconditional evergreen letter(s) of credit issued
and confirmed, if confirmation is required by the applicable insurance
regulatory authorities, by a qualified United States financial institution as
defined under the Insurance Law of the Company’s domiciliary state and
acceptable to the Company and to insurance regulatory authorities;
2. A trust account meeting at least the standards of New York’s Insurance
Regulation 114 and the Insurance Law of the Company’s domiciliary state; or
3. Cash advances or funds withheld or a combination of both, which will be under
the exclusive control of the Company (“Funds Deposit”).
C. The “Obligations” referred to herein means, subject to the preceding
paragraphs, the then current (as of the end of each calendar quarter) sum of
any:
1. amount of the ceded unearned premium reserve for which the Reinsurer is
responsible to the Company;
2. amount of Net Losses and Loss Adjustment Expenses and other amounts paid by
the Company for which the Reinsurer is responsible to the Company but has not
yet paid;
3. amount of ceded reserves for Net Losses and Loss Adjustment Expenses for
which the Reinsurer is responsible to the Company;
4. amount of return and refund premiums paid by the Company for which the
Reinsurer is responsible to the Company but has not yet paid.
D. The Company, or its successors in interest, may draw, at any time and from
time to time, upon the:
1. Established letter of credit (or subsequent cash deposit);
2. Established trust account (or subsequent cash deposit); or
3. Funds Deposit;
without diminution or restriction because of the insolvency of either the
Company or the Reinsurer for one or more of the following purposes set forth
below.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

17.



--------------------------------------------------------------------------------



 



E. Draws shall be made only for the following purposes:
1. To make payment to and reimburse the Company for the Reinsurer’s share of Net
Loss and Loss Adjustment Expense and other amounts paid by the Company under its
Policies and for which the Reinsurer is responsible under this Contract that is
due to the Company but unpaid by the Reinsurer including but not limited to the
Reinsurer’s share of premium refunds and returns; and
2. To obtain a cash advance of the entire amount of the remaining balance under
any letter of credit in the event that the Company:
a. has received notice of non-renewal or expiration of the letter of credit or
trust account;
b. has not received assurances satisfactory to the Company of any required
increase in the amount of the letter of credit or trust account, or its
replacement or other continuation of the letter of credit or trust account at
least thirty (30) days before its stated expiration date;
c. has been made aware that others may attempt to attach or otherwise place in
jeopardy the security represented by the letter of credit or trust account; or
d. has concluded that the trustee or issuing (or confirming) bank’s financial
condition is such that the value of the security represented by the letter of
credit or trust account may be in jeopardy;
and under any of those circumstances where the Reinsurer’s entire Obligations,
or part thereof, under this Contract remain unliquidated and undischarged at
least thirty (30) days prior to the stated expiration date or at the time the
Company learns of the possible jeopardy to the security represented by the
letter of credit or trust account.
F. If the Company draws on the letter of credit or trust account to obtain a
cash advance, the Company will hold the amount of the cash advance so obtained
in the name of the Company in any qualified United States financial institution
as defined under the Insurance Law of the Company’s domiciliary state in trust
solely to secure the Obligations referred to above and for the use and purposes
enumerated above and to return any balance thereof to the Reinsurer:
1. Upon the complete and final liquidation and discharge of all of the
Reinsurer’s Obligations to the Company under this Contract; or
2. In the event the Reinsurer subsequently provides alternate or replacement
security consistent with the terms hereof and acceptable to the Company.
G. The Company will prepare and forward at annual intervals or more frequently
as determined by the Company, but not more frequently than quarterly to the
Reinsurer a statement for the purposes of this Article, showing the Reinsurer’s
share of Obligations as set forth above. If the Reinsurer’s share thereof
exceeds the then existing balance of the security provided, the Reinsurer will,
within fifteen (15) days of receipt of the Company’s statement, but never later
than December 31 of any year, increase the amount of the letter of credit, (or
subsequent cash deposit), trust account or Funds Deposit to the required amount
of the Reinsurer’s share of Obligations set forth in the Company’s statement,
but never later than December 31 of any year. If the Reinsurer’s share thereof
is less than the then existing balance of the security provided, the Company
will release the excess thereof to the Reinsurer upon the Reinsurer’s written
request. The Reinsurer will not attempt to prevent the Company from holding the
security provided or Funds Deposit so long as the Company is acting in
accordance with this Article. The Company shall pay interest earned on the
deposited amounts to the Reinsurers as the parties shall have agreed at the time
of the deposit.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

18.



--------------------------------------------------------------------------------



 



H. Any assets deposited to a trust account will be valued according to their
current fair market value and will consist only of cash (U.S. legal tender),
certificates of deposit issued by a qualified United States financial
institution as defined under the Insurance Law of the Company’s domiciliary
state and payable in cash, and investments of the types no less conservative
than those specified in Section 1404 (a)(1)(2)(3)(8) and (10) of the New York
Insurance Law and which are admitted assets under the Insurance Law of the
Company’s domiciliary state. Investments issued by the parent, subsidiary, or
affiliate of either the Company or the Reinsurer will not be eligible
investments. All assets so deposited will be accompanied by all necessary
assignments, endorsements in blank, or transfer of legal title to the trustee in
order that the Company may negotiate any such assets without the requirement of
consent or signature from the Reinsurer or any other entity.
I. All settlements of account between the Company and the Reinsurer will be made
in cash or its equivalent. All income earned and received by the amount held in
an established trust account will be added to the principal.
J. The Company’s “successors in interest” will include those by operation of
law, including without limitation, any liquidator, rehabilitator, receiver, or
conservator.
K. The Reinsurer will take any other reasonable steps that may be required for
the Company to take full credit on its statutory financial statements for the
reinsurance provided by this Contract.
ARTICLE 25
LATE PAYMENTS
A. Payments from the Reinsurer to the Company for coverage providing pro rata
forms of reinsurance shall have a due date as expressed in the Article entitled
NOTICE OF LOSS AND LOSS SETTLEMENT. Payments from the Reinsurer to the Company
for coverage providing excess of loss reinsurance shall have as a due date the
date on which the proof of loss or demand for payment is received by the
Reinsurer. Payment not received within sixty (60) days of the due date shall be
deemed overdue (the “Overdue Date”). Payments due from the Reinsurer to the
Company will not be considered overdue if the Reinsurer requests, in writing,
that such payment be made by drawing on a letter of credit or other similar
method of funding that has been established for this Contract, provided that
there is an adequate balance in place, and further provided that such advice to
draw is received by the Company within the sixty (60) day deadline set forth
above. Payments from the Company to the Reinsurer will have a due date as the
date specified in this Contract and will be overdue sixty (60) days thereafter.
Premium adjustments will be overdue sixty (60) days from the Contract due date
or one hundred twenty (120) days after the expiration or renewal date, whichever
is greater.
B. In the event that this Contract provides excess of loss reinsurance, the
Company will provide the Reinsurer with a reasonable proof of loss and a copy of
the claim adjuster’s report(s) or any other reasonable evidence of
indemnification. If subsequent to receipt of this evidence, the information
contained therein is unreasonably insufficient or not in substantial accordance
with the contractual conditions of this Contract, then the payment due date as
specified above will be deemed to be the date upon which the Reinsurer received
the additional information necessary to approve payment of the claim and the
claim is presented in a reasonably acceptable manner. This paragraph is only for
the purpose of establishing when a claim payment is overdue, and will not alter
the provisions of the Article entitled NOTICE OF LOSS AND LOSS SETTLEMENT or
other pertinent contractual stipulations of this Contract.
C. If payment is made of overdue amounts within thirty (30) days of the Overdue
Date, overdue amounts will bear simple interest from the Overdue Date at a rate
determined by the annualized one month London Interbank Offered Rate for the
first business day of the calendar month in which the amount becomes overdue, as
published in The Wall Street Journal, plus two hundred (200) basis points to be
calculated weekly. If payment is made of overdue amounts

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

19.



--------------------------------------------------------------------------------



 



more than thirty (30) days after the Overdue Date, overdue amounts will bear
simple interest from the Overdue Date at a rate determined by the annualized one
month London Interbank Offered Rate for the first business day of the calendar
month in which the amount becomes overdue, as published in The Wall Street
Journal, plus four hundred (400) basis points to be calculated on a weekly
basis, but in no event less than eight percent (8%) simple interest. If the sum
of the compensating additional amount computed in respect of any overdue payment
is less than one quarter of one percent (0.25%) of the amount overdue, or one
thousand dollars ($1,000), whichever is greater, and/or the overdue period is
one week or less, then the interest amount shall be waived. The basis point
standards referred to above shall be doubled if the late payment is due from a
Reinsurer who is no longer an active reinsurance market. Interest shall cease to
accrue upon the party’s payment of an overdue amount to the Intermediary.
ARTICLE 26
MODE OF EXECUTION
A. This Contract may be executed by:
1. an original written ink signature of paper documents;
2. an exchange of facsimile copies showing the original written ink signature of
paper documents;
3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.
B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract.
ARTICLE 27
VARIOUS OTHER TERMS
A. This Contract shall be binding upon and inure to the benefit of the Company
and Reinsurer and their respective successors and assigns provided, however,
that this Contract may not be assigned by either party without the prior written
consent of the other which consent may be withheld by either party in its sole
unfettered discretion. This provision shall not be construed to preclude the
assignment by the Company of reinsurance recoverables to another party for
collection.
B. The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
C. This Contract shall constitute the entire agreement between the parties with
respect to the Business Covered hereunder. There are no understandings between
the parties other than as expressed in this Contract. Any change or modification
of this Contract shall be null and void unless made by amendment to the Contract
and signed by both parties.
D. Except as may be provided in the Article entitled ARBITRATION, this Contract
shall be governed by and construed according to the laws of the Commonwealth of
Pennsylvania, exclusive of that state’s rules with respect to conflicts of law.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

20.



--------------------------------------------------------------------------------



 



E. The headings preceding the text of the Articles and paragraphs of this
Contract are intended and inserted solely for the convenience of reference and
shall not affect the meaning, interpretation, construction or effect of this
Contract.
F. This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract.
G. If any provision of this Contract should be invalid under applicable laws,
the latter shall control but only to the extent of the conflict without
affecting the remaining provisions of this Contract.
H. The failure of the Company or Reinsurer to insist on strict compliance with
this Contract or to exercise any right or remedy shall not constitute a waiver
of any rights contained in this Contract nor estop the parties from thereafter
demanding full and complete compliance nor prevent the parties from exercising
any remedy.
I. Each party shall be excused for any reasonable failure or delay in performing
any of its respective obligations under this Contract, if such failure or delay
is caused by Force Majeure. “Force Majeure” shall mean any act of God, strike,
lockout, act of public enemy, any accident, explosion, fire, storm, earthquake,
flood, drought, peril of sea, riot, embargo, war or foreign, federal, state or
municipal order or directive issued by a court or other authorized official,
seizure, requisition or allocation, any failure or delay of transportation,
shortage of or inability to obtain supplies, equipment, fuel or labor or any
other circumstance or event beyond the reasonable control of the party relying
upon such circumstance or event; provided, however, that no such Force Majeure
circumstance or event shall excuse any failure or delay beyond a period
exceeding thirty (30) days from the date such performance would have been due
but for such circumstance or event.
J. All Articles of this Contract shall survive the termination of this Contract
until all Obligations between the parties have been finally settled.
K. This Contract may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.
L. Whenever the word “Company” is used in this Contract, such term shall mean
each and all affiliated companies which are or may hereafter be under common
control provided notice be given to the Reinsurers of any newly affiliated
companies which may hereafter come under common control as soon as practicable,
with full particulars as to how such affiliation is likely to affect this
Contract. In the event that either party maintains that such affiliation calls
for altering the terms of this Contract and an agreement for alteration not
being arrived at, then the Business Covered of such newly affiliated company is
covered at existing terms for a period not to exceed (90) ninety days after
notice by either party that it does not wish to cover the business of the newly
affiliated company at the existing terms.
M. The term “Reinsurer” shall refer to each Reinsurer participating severally
and not jointly in this Contract. The subscribing (Re)insurers’ obligations
under contracts of (re)insurance to which they subscribe are several and not
joint and are limited solely to the extent of their individual subscriptions.
The subscribing (Re)insurers are not responsible for the subscription of any
co-subscribing (Re)insurer who for any reason does not satisfy all or part of
its obligations.
N. For purposes of sending and receiving notices and payments required by this
Contract other than in respect of the Articles entitled SERVICE OF SUIT and
RESERVES herein, the reinsured company that is set forth first in the definition
of “Company” is deemed the agent of all other reinsured companies referenced
herein. In no event, however, shall any reinsured

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

21.



--------------------------------------------------------------------------------



 



company be deemed the agent of another with respect to the terms of the Article
entitled INSOLVENCY.
O. Whenever the content of this Contract requires, the gender of all words shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and the plural. This Contract shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Contract to be drafted.
P. The Company shall furnish the Reinsurer, in accordance with regulatory
requirements, periodic reporting of premiums and losses that relate to the
Business Covered in this Contract as may be needed for Reinsurers’ completion of
financial statements to regulatory authorities.
Q. When so requested in writing, the Company shall afford the Reinsurer or its
representatives an opportunity to be associated with the Company, at the expense
of the Reinsurer, in the defense of any claim, suit or proceeding involving this
reinsurance, and the Company and the Reinsurer shall cooperate in every respect
in the defense of such claim, suit or proceeding, provided the Company shall
have the right to make any decision in the event of disagreement over any matter
of defense or settlement.
ARTICLE 28
INTERMEDIARY
A. Towers Watson Pennsylvania Inc. (“Towers Watson”) is hereby recognized as the
Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premium,
return premium, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating thereto shall be transmitted to the Company or
the Reinsurer through Towers Watson, Centre Square East, 1500 Market Street,
Philadelphia, Pennsylvania, 19102-4790. Payments by the Company to the
Intermediary shall be deemed to constitute payment to the Reinsurer. Payments by
the Reinsurer to the Intermediary shall be deemed to constitute payment to the
Company only to the extent that such payments are actually received by the
Company. In acting as Intermediary for this Contract, the Intermediary shall
(i) comply with all aspects of New York Regulation 98 and shall (ii) be entitled
to withdraw funds in accordance with section 32.3(a)(3) of that Regulation
including commissions, excise tax and interest received on its premium and loss
accounts, and shall also (iii) return to the Reinsurer any brokerage allowed by
the Reinsurer and taken on premium ceded to the Reinsurer but refunded or
returned to the Company.
B. Whenever notice is required within this Contract, such notice may be given by
certified mail, registered mail, or overnight express mail. Notice shall be
deemed to be given on the date received by the receiving party.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

22.



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE — REINSURANCE
(BRMA 35B)

1.   This reinsurance does not cover any loss or liability accruing to the
Company, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.   2.   Without in any way restricting the operation of
paragraph (1) of this Clause, this reinsurance does not cover any loss or
liability accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to:

  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations and “critical facilities” as such, or     III.   Installations for
fabricating complete fuel elements or for processing substantial quantities of
“special nuclear material” and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.   Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

  (a)   where Company does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However, on and after 1st
January 1960, this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof.

4.   Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.   5.   It is understood and agreed that this
Clause shall not extend to risks using radioactive isotopes in any form where
the nuclear exposure is not considered by the Company to be the primary hazard.
  6.   The term “special nuclear material” shall have the meaning given it in
the Atomic Energy Act of 1954 or by any law amendatory thereof.   7.   Company
to be sole judge of what constitutes:

  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.

Notes:   Without in any way restricting the operation of paragraph (1) hereof,
it is understood and agreed that:

  (a)   All Policies issued by the Company on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.     (b)   With respect to any risk located in Canada
Policies issued by the Company on or before 31st December 1958 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



INFORMATION TECHNOLOGY HAZARDS CLARIFICATION CLAUSE
Losses arising directly or indirectly, out of:

  (i)   loss of, alteration of, or damage to

    or

  (ii)   a reduction in the functionality, availability or operation of        
a computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the
reinsured or not, do not in and of themselves constitute an event unless arising
out of one or more of the following perils:

      fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

23/11/00
NMA2912

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT I — Page 1.
TW No. G25573.11
EXHIBIT I
PROPERTY FIRST EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Risk, in each and every Loss Occurrence for one hundred percent
(100%) of the excess Net Loss above an initial Net Loss to the Company of one
million dollars ($1,000,000) but the Reinsurers shall not be liable for more
than four million dollars ($4,000,000) of Net Loss in each and every Risk, in
each and every Loss Occurrence, nor shall Reinsurers be liable for more than
eight million dollars ($8,000,000) of Net Loss in excess loss from any one Loss
Occurrence.
B. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Risk, each and every Loss Occurrence, involving a certified or
non certified Act of Terrorism, irrespective of the number and kinds of perils
involved, for one hundred percent (100%) of the excess Net Loss above an initial
Net Loss to the Company of one million dollars ($1,000,000) each and every Risk;
but the Reinsurers shall not be liable for more than four million dollars
($4,000,000) of Net Loss for each and every Risk, and not more than four million
dollars ($4,000,000) of Net Loss during the term of this Contract.
C. Coverage for loss caused by Mold, as defined within the terms of the
Company’s Policy, shall be limited to an annual amount not to exceed eight
hundred thousand dollars ($800,000), namely twenty percent (20%) of the layer
limit.
D. The Company shall be the sole judge of what constitutes “one risk” and the
Probable Maximum Loss applicable to such risk.
E. An “Act of Terrorism” shall mean any act, including both Certified Acts of
Terrorism in accordance with the Terrorism Risk Insurance Act of 2002 (“TRIA”),
the Terrorism Risk Insurance Extension Act of 2005 (“TRIEA”) and the Terrorism
Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and any subsequent
extension and those not so certified, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of any political,
religious, ideological, or similar purpose to intimidate the public or a section
of the public of any nation by any person or group(s) of persons whether acting
alone or on behalf of or in connection with any organization(s) or government(s)
de jure or de facto, and which:

  1.   involves violence against one or more persons; or     2.   involves
damage to property; or     3.   endangers life other than that of the person
committing the action; or     4.   creates a risk to health or safety of the
public or a section of the public; or

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT I — Page 2.
TW No. G25573.11

  5.   is designed to interfere with or to disrupt an electronic system; or    
6.   involves loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
action in controlling, preventing, suppressing, retaliating against, or
responding to any Act of Terrorism.

Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be an “Act of
Terrorism”.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ limit of
liability from the time of the occurrence of the loss by the sum paid, but the
sum so exhausted shall be reinstated immediately from the time of the occurrence
of the Loss.
B. For the first four million dollars ($4,000,000) so reinstated, there shall be
no additional premium. For the next four million dollars ($4,000,000) so
reinstated thereafter, there shall be no additional premium. For the next four
million dollars ($4,000,000) so reinstated thereafter, the Company agrees to pay
an additional premium calculated by multiplying one hundred percent (100%) of
the annual reinsurance premium hereon by the product of the percentage that the
amount reinstated bears to the limit (i.e., four million dollars ($4,000,000))
of this Contract. Nevertheless, the liability of the Reinsurers shall never be
more than four million dollars ($4,000,000) in respect of any one Loss, eight
million dollars ($8,000,000) in respect of any one Loss Occurrence, nor more
than sixteen million dollars ($16,000,000) in all in respect of all losses
occurring during the Contract period.
C. A provisional statement of reinstatement premium due the Reinsurers shall be
prepared by the Company and submitted to the Reinsurers as soon as practicable
after payment of a claim hereunder. The provisional reinstatement premium shall
be based on one hundred percent (100%) of the estimated annual reinsurance
premium hereunder. The amount of reinstatement premium due Reinsurers shall be
offset against the loss payment due the Company with only the net amount due to
be remitted by the debtor party.
D. As promptly as possible after the annual reinsurance premium hereunder has
been finally determined, the Company shall prepare and submit to the Reinsurers
a final statement of reinstatement premium due. Any reinstatement premium shown
to be due the Reinsurers (less prior payments, if any) shall be remitted by the
Company with its statement. Any return reinstatement premium shown to be due the
Company shall be remitted by the Reinsurers as promptly as possible after
receipt of the Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the loss that generates the
reinstatement premium.
ARTICLE 7
PREMIUM
A. The premium payable to Reinsurers shall be calculated by applying a rate of
thirteen point two zero percent (13.20%) to the Company’s Subject Matter Premium
Income.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT I — Page 3.
TW No. G25573.11
B. The term “Subject Matter Premium Income” shall mean the Company’s gross net
premiums earned on the Business Covered hereunder less premiums paid on
reinsurance, if any, recoveries under which would reduce the Net Loss to this
Contract.
C. The Company shall pay the Reinsurers a deposit premium of four million eight
hundred six thousand three hundred seventy six dollars ($4,806,376) shall be
paid to Reinsurers in four (4) equal installments of one million two hundred one
thousand five hundred ninety four dollars ($1,201,594) each on January 1,
April 1, July 1 and October 1, 2011. As promptly as possible after the
termination of this Contract, however no longer than sixty (60) days, the
Company shall render a report to the Reinsurers showing the actual reinsurance
premium due hereunder, calculated as provided in Paragraph A. of this Article;
and, if the premium so calculated is greater than the previously paid deposit
premium, the balance shall be remitted by the Company with its report. However,
in no event shall the premium to the Reinsurers for the Contract be less than
three million eight hundred forty five thousand one hundred dollars
($3,845,100).

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT II — Page 1.
TW No. G25574.11
EXHIBIT II
PROPERTY SECOND EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Risk, in each and every Loss Occurrence for one hundred percent
(100%) of the excess Net Loss above an initial Net Loss to the Company of five
million dollars ($5,000,000) but the Reinsurers shall not be liable for more
than five million dollars ($5,000,000) of Net Loss in each and every Risk in
each and every Loss Occurrence, nor shall Reinsurers be liable for more than ten
million dollars ($10,000,000) of Net Loss in excess loss from any one Loss
Occurrence.
B. The Reinsurers shall be liable to, indemnify and reinsure the Company for the
Company’s Net Loss, each and every Risk, involving a certified or non certified
Act of Terrorism, irrespective of the number and kinds of perils involved, for
one hundred percent (100%) of the excess Net Loss above an initial Net Loss to
the Company of five million dollars ($5,000,000) of Net Loss each and every
Risk; but the Reinsurers shall not be liable for more than five million dollars
($5,000,000) of Net Loss for each and every Risk, and not more than five million
dollars ($5,000,000) of Net Loss during the term of this Contract.
C. Coverage for loss caused by Mold, as defined within the terms of the
Company’s Policy, shall be limited to an annual amount not to exceed one million
dollars ($1,000,000), namely twenty percent (20%) of the layer limit.
D. The Company shall be the sole judge of what constitutes “one risk” and the
Probable Maximum Loss applicable to such risk.
E. An “Act of Terrorism” shall mean any act, including both Certified Acts of
Terrorism in accordance with the Terrorism Risk Insurance Act of 2002 (“TRIA”),
the Terrorism Risk Insurance Extension Act of 2005 (“TRIEA”) and Terrorism Risk
Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and the and any
subsequent extension and those not so certified, or preparation in respect of
action, or threat of action designed to influence the government de jure or de
facto of any nation or any political division thereof, or in pursuit of any
political, religious, ideological, or similar purpose to intimidate the public
or a section of the public of any nation by any person or group(s) of persons
whether acting alone or on behalf of or in connection with any organization(s)
or government(s) de jure or de facto, and which:

  1.   involves violence against one or more persons; or     2.   involves
damage to property; or     3.   endangers life other than that of the person
committing the action; or     4.   creates a risk to health or safety of the
public or a section of the public; or

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT II — Page 2.
TW No. G25574.11

  5.   is designed to interfere with or to disrupt an electronic system; or    
6.   involves loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
action in controlling, preventing, suppressing, retaliating against, or
responding to any Act of Terrorism.

Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be an “Act of
Terrorism”.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ limit of
liability from the time of the Occurrence of the loss by the sum paid, but the
sum so exhausted shall immediately be reinstated from the time of the occurrence
of the loss.
B. For the first five million dollars ($5,000,000) so reinstated, the Company
agrees to pay an additional premium calculated by multiplying fifty percent
(50%) of the annual reinsurance premium hereon by the product of the percentage
that the amount reinstated bears to the limit (i.e., five million dollars
($5,000,000)) of this Contract. For the next five million dollars ($5,000,000)
so reinstated thereafter, the Company agrees to pay an additional premium
calculated by multiplying one hundred percent (100%) of the annual reinsurance
premium hereon by the product of the percentage that the amount reinstated bears
to the limit (i.e., five million dollars ($5,000,000)) of this Contract.
Nevertheless, the liability of the Reinsurers shall never be more than five
million dollars ($5,000,000) in respect of any one loss, ten million dollars
($10,000,000) in respect of any one Loss Occurrence, nor more than fifteen
million dollars ($15,000,000) in all in respect of all losses occurring during
the Contract period.
C. A provisional reinstatement premium shall be paid by the Company at the time
the Reinsurers pay the loss giving rise to the reinstatement premium through an
offset of the provisional reinstatement premium due the Reinsurers against the
loss payment due the Company, with only the net amount due to be remitted by the
debtor party. The amount of this provisional reinstatement premium shall be
based on one hundred percent (100%) of the estimated annual reinsurance premium
hereunder.
D. As promptly as possible after the loss has been paid by the Reinsurers and
the annual reinsurance premium hereunder has been finally determined, the
Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the loss that generates the
reinstatement premium.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT II — Page 3.
TW No. G25574.11
PREMIUM
A. The premium payable to Reinsurers shall be calculated by applying a rate of
one point eight zero percent (1.80%) to the Company’s Subject Matter Premium
Income.
B. The term “Subject Matter Premium Income” shall mean the Company’s gross net
premiums earned on the business covered hereunder less premiums paid on
reinsurance, if any, recoveries under which would reduce the Net Loss to this
Contract.
C. The Company shall pay the Reinsurers a deposit premium of six hundred fifty
five thousand four hundred sixteen dollars ($655,416) shall be paid to
Reinsurers in four (4) equal installments of one hundred sixty three thousand
eight hundred fifty four dollars ($163,854) each on January 1, April 1, July 1
and October 1, 2011. As promptly as possible after the termination of this
Contract, however no longer than sixty (60) days, the Company shall render a
report to the Reinsurers showing the actual reinsurance premium due hereunder,
calculated as provided in Paragraph A. of this Article; and, if the premium so
calculated is greater than the previously paid deposit premium, the balance
shall be remitted by the Company with its report. However, in no event shall the
premium to the Reinsurers for the Contract be less than five hundred twenty four
thousand three hundred thirty two dollars ($524,332).

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT III — Page 1.
TW No. G25574.11
EXHIBIT III
PROPERTY THIRD EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every risk, in each and every Loss Occurrence, for one hundred percent
(100%) of the excess Net Loss above an initial Net Loss to the Company of ten
million dollars ($10,000,000) but the Reinsurers shall not be liable for more
than ten million dollars ($10,000,000) of Net Loss in each and every risk, in
each and every Loss Occurrence, nor shall Reinsurers be liable for more than ten
million dollars ($10,000,000) Net Loss in excess loss from any one Loss
Occurrence.
B. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Risk, each and every Loss Occurrence, involving a Certified or
Non Certified Act of Terrorism, irrespective of the number of kinds of perils
involved, for one hundred percent (100%) of the excess Net Loss above an initial
Net Loss to the Company of ten million dollars ($10,000,000) of Net Loss each
and every Risk; but the Reinsurers shall not be liable for more than ten million
dollars ($10,000,000) of Net Loss for each and every Risk, and not more than ten
million dollars ($10,000,000) of Net Loss during the term of this Contract.
C. Coverage for loss caused by Mold, as defined within the terms of the
Company’s Policy, shall be limited to an annual amount not to exceed two million
dollars ($2,000,000), namely twenty percent (20%) of the layer limit.
D. The Company shall be the sole judge of what constitutes “one risk” and the
Probable Maximum Loss applicable to such risk.
E. An “Act of Terrorism” shall mean any act, including both Certified Acts of
Terrorism in accordance with the Terrorism Risk Insurance Act of 2002 (“TRIA”),
the Terrorism Risk Insurance Extension Act of 2005 (“TRIEA”) and the Terrorism
Risk Insurance Program Reauthorization Act of 2007 (“TRIPRA”) and any subsequent
extension and those not so certified, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of any political,
religious, ideological, or similar purpose to intimidate the public or a section
of the public of any nation by any person or group(s) of persons whether acting
alone or on behalf of or in connection with any organization(s) or government(s)
de jure or de facto, and which:

  1.   involves violence against one or more persons; or     2.   involves
damage to property; or     3.   endangers life other than that of the person
committing the action; or

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT III — Page 2.
TW No. G25574.11

  4.   creates a risk to health or safety of the public or a section of the
public; or     5.   is designed to interfere with or to disrupt an electronic
system; or     6.   involves loss, damage, cost, or expense directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with any action in controlling, preventing, suppressing, retaliating
against, or responding to any Act of Terrorism.

Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be an “Act of
Terrorism”.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ limit of
liability from the time of the occurrence of the loss by the sum paid, but the
sum so exhausted shall be reinstated immediately from the time of the occurrence
of the loss.
B. For each amount so reinstated, the Company shall pay an additional premium
calculated by multiplying one hundred percent (100%) of the reinsurance premium
earned by the Reinsurer hereon by the percentage that the amount reinstated
bears to the limit (i.e., ten million dollars ($10,000,000)) of this Contract.
Nevertheless, the liability of the Reinsurers shall never be more than ten
million dollars ($10,000,000) of Net Loss in respect of any one Loss Occurrence,
nor more than twenty million dollars ($20,000,000) in Net Loss in all in respect
of all losses occurring during the Contract period.
C. A provisional statement of reinstatement premium due the Reinsurers shall be
prepared by the Company and submitted to the Reinsurers as soon as practicable
after payment of a claim hereunder. The provisional reinstatement premium shall
be based on one hundred percent (100%) of the estimated annual reinsurance
premium earned by the Reinsurer hereunder. The amount of reinstatement premium
due Reinsurers shall be offset against the loss payment due the Company with
only the net amount due to be remitted by the debtor party.
D. As promptly as possible after the annual reinsurance premium earned hereunder
has been finally determined, the Company shall prepare and submit to the
Reinsurers a final statement of reinstatement premium due. Any reinstatement
premium shown to be due the Reinsurers (less prior payments, if any) shall be
remitted by the Company with its statement. Any return reinstatement premium
shown to be due the Company shall be remitted by the Reinsurers as promptly as
possible after receipt of the Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the loss that generates the
reinstatement premium.
ARTICLE 7
PREMIUM
A. The premium payable to Reinsurers shall be calculated by applying a rate of
one point three eight percent (1.38%) to the Company’s Subject Matter Premium
Income.
B. The term “Subject Matter Premium Income” shall mean the Company’s gross net
premiums earned on the Business Covered hereunder less premiums paid on
reinsurance, if any, recoveries under which would reduce the Net Loss to this
Contract.

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT III — Page 3.
TW No. G25574.11
C. The Company shall pay the Reinsurers a deposit premium of five hundred two
thousand four hundred eighty four dollars ($502,484) shall be paid to Reinsurers
in four (4) equal installments of one hundred twenty five thousand six hundred
twenty one dollars ($125,621) each on January 1, April 1, July 1 and October 1,
2011. As promptly as possible after the termination of this Contract, however no
longer than sixty (60) days, the Company shall render a report to the Reinsurers
showing the actual reinsurance premium due hereunder, calculated as provided in
Paragraph A. of this Article; and, if the premium so calculated is greater than
the previously paid deposit premium, the balance shall be remitted by the
Company with its report. However, in no event shall the premium to the
Reinsurers for the Contract be less than four hundred one thousand nine hundred
eighty eight dollars ($401,988).

      TW No. G25573.11/G25574.11/G26233.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 